Citation Nr: 1223128	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of an 80 percent rating for bilateral hearing loss, currently evaluated as 0 percent (noncompensable) disabling.

2.  Entitlement to an increased disability rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the RO that decreased the evaluation for the Veteran's service-connected bilateral hearing loss from 80 percent (effective in January 2008) to 0 percent (noncompensable) under Diagnostic Code 6100, effective December 2010, a period less than 5 years.  The Veteran timely appealed.

In April 2010, the Veteran and his wife testified during a hearing before RO personnel.

In February 2012, the Veteran and his wife testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran and his attorney when further action is required.


REMAND

Restoration
 
Pertinent to the issue of restoration of an 80 percent rating for bilateral hearing loss, it does not appear that the laws and regulations pertaining to a reduction in VA benefits were provided to the Veteran.  A supplemental statement of the case that explains the bases for the RO's determinations must include citation to and discussion of the pertinent provisions of 38 C.F.R. §§ 3.105 and 3.344 (2011) (not previously cited).  Accordingly, the Board must remand for that purpose, to ensure full compliance with due process requirements.   

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated; post-reduction medical evidence may be considered only in the context of considering whether actual improvement was demonstrated.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 
With regard to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

In this case, the RO granted service connection and assigned an initial 80 percent disability rating for bilateral hearing loss effective January 31, 2008.  Effective December 1, 2010, the RO decreased the evaluation for bilateral hearing loss to 0 percent (noncompensable).

The Board is required to analyze the credibility and probative value of the evidence of record.  The Board notes that audiometric testing results and speech recognition scores from May 2008 through May 2010 reflect inconsistent responses from the Veteran, as well as notations of poor or fair reliability by examiners.  For example, the report of a January 2010 private examination report includes speech recognition of 30 percent in the right ear and 40 percent in the left ear.  However, a VA examination undertaken 4 months later in May 2010 revealed speech recognition scores of 84 percent in the right ear and 88 in the left ear.  

Given the proximately of these examination reports and the significant conflict in the examination reports, the Board is of the opinion that further development is necessary.  The Board observes that the findings recorded in May 2010 are consistent with findings obtained in a June 2011 examination report.  

On remand, the RO should obtain an addendum opinion for purposes of reconciling the inconsistencies contained in the various audiometric testing prior to implementation of the rating reduction.  

Increased Rating & TDIU 

The Veteran also contends that the service-connected bilateral hearing loss on appeal is more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

In October 2009, the Veteran's former employer indicated that the Veteran was forced to retire from a part-time salesman position because he was unable to communicate effectively with customers and co-workers.  

The Board also notes that the Veteran's attorney has requested additional medical evaluation.  The Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected bilateral hearing loss in June 2011.  The audiologist at that time found subjectively decreased ability to hear or understand bilaterally, and objectively decreased threshold acuity bilaterally; and changed the Veteran's diagnosis to sensorineural hearing loss.

Given the changed diagnosis, inconsistent responses, and reliability concerns expressed by audiologists in prior examination reports, the Board concludes that the Veteran should be afforded a VA ear, nose, and throat examination to determine the nature and extent of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The June 2011 VA (contract) examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an explanation of the significance of the apparent inconsistencies in the audiological testing demonstrated at the time of, or prior to the reduction in VA benefits in December 2010.  

The examiner should reconcile any opinion with the audiometric testing results and speech recognition scores from May 2008 through May 2010.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should render specific findings as to the impact of the service-connected bilateral hearing loss on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  The claim for an increased rating should take into consideration provisions of 38 C.F.R. § 3.321(b).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC).  The SSOC should includes citation to and discussion of the pertinent provisions of 38 C.F.R. §§ 3.105 and 3.344 pertaining to the claim for restoration, as well as clear reasons and bases for the RO's determination; and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


